Title: From John Adams to Ellen Wayles Randolph Coolidge, 24 December 1822
From: Adams, John
To: Coolidge, Ellen Wayles Randolph



Dear Miss Randolph
Montezillo December 24 1822

You cannot imagin how much pleasure I have received from your kind letter of the 15th. It is perfectly beautiful, and I have given it to my Grand Daughters as a model of literary composition.— Your account of your G. F. activity and energey almost excites my envy, who have neither a manageable horse, nor capacity to mount him, if I had one. It is delightful to me to see and hear so many proofs of the soundness of his Health, and the entire preservation of his great Mental Talents. Our liberal Theologians or as the Orthodox call them our philosophick Divines are so eager to have access to his letters that they have draged into publication one of them, with my answer to it. His is eagerly read; but mine has exposed me to much Criticism and some censure
The good old Ladies are astonished that Mr Adams is hinting at the comforts of Dotage had not dwelt at the ravishing hopes and glorious prospects of a future State. My only apology to them is, that when writing that letter I had it full in my mind to quote the raptures of Cato major in Cicero’s old age, when he declared to Scipio and Loelius, that if some God should offer to rejuvenize him he would decidedly refuse it, for he would not relinquish his delightful hopes of soon meeting his dear departed Son, and the Sages and heros he had known in his Youth; Snd I had also full in my mind to mention Fontenelle’s delight in his asparagus and oil at ninety nine, and Theophrastus’s regret at being obliged to go out of the World, when he had just learned to live in it—But I know that all these facts, were better known to Mr Jefferson than to me and therefore it would be a ridiculous pedantary in me to send such coals to New Castle.—
Present my best respects to your Mother my recollections of her, and her Sister have been constant as well as my ever since I knew them in Europe; too of the lovelyest little Girls I ever saw and equally constant have been my regrets, that I have never been able to renew my acquaintance with them—in Virginia, or Massachusetts.
With my best wishes for the health and happiness of the whole family, And particularly for the early restoration of the Presidents Arm, and my best thanks for the favor of your letter, I have the / honor to be my dear Miss Randolph / your affectionate, and friend / and obliged humble Servant
